137 Nev., Advance Opinion 25
          IN THE SUPREME COURT OF THE STATE OF NEVADA


STAVROS ANTHONY, AN                                   No. 82269
INDIVIDUAL,
Appellant,
vs.
ROSS MILLER, AN INDIVIDUAL; AND
                                                        FILE
CLARK COUNTY BOARD OF
COMMISSIONERS, A LOCAL
GOVERNMENT ENTITY,
Respondents.


             Appeal from a fmal judgment dismissing a complaint in an
election matter. Eighth Judicial District Court, Clark County; Elizabeth
Gonzalez, Judge.
            Affirmed.


Hutchison & Steffen, PLLC, and Michael K. Wall, Mark A. Hutchison, Jacob
A. Reynolds, and Piers R. Tueller, Las Vegas,
for Appellant.

Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP, and Bradley S. Schrager
and Daniel Bravo, Las Vegas; Clark Hill PLLC and Dominic P. Gentile and
John A. Hunt, Las Vegas,
for Respondent Ross Miller.

Steven B. Wolfson, District Attorney, and Mary-Anne Miller, County
Counsel, Clark County,
for Respondent Clark County Board of Commissioners.




BEFORE THE SUPREME COURT, EN BANC.'

      1The Honorable Abbi Silver, Justice, voluntarily recused herself from
participation in the decision of this matter.


                                                         21-Ii$441
                                     OPINION

By the Court, HARDESTY, C.J.:
               Appellant Stavros Anthony lost by a margin of 15 votes in the
November 3, 2020, general election for Clark County Commission District
C. He argues that a new election is required pursuant to NRS 293.465
because the number of irregularities in the conduct of the election exceeded
the narrow margin of victory. NRS 293.465 provides for a new election
when "an election is prevented in any precinct or district by reason of the
loss or destruction of the ballots intended for that precinct, or any other
cause." We conclude that Anthony's challenge does not warrant a new
election under NRS 293.465, as nothing prevented the election from
occurring or voters from casting their votes in the election. Rather, when a
candidate challenges an election based on errors in the conduct of the
election, as Anthony has done here, an election contest pursuant to NRS
293.407-.435 is the exclusive mechanism for such a challenge. Because
Anthony's challenge to the election under NRS 293.465 fails, we affirm the
judgment of the district court.
                           FACTS AND PROCEDURAL HISTORY
               Anthony ran against respondent Ross Miller in the
November 3, 2020, general election for the Clark County Commission
District C seat. Miller won by a margin of 15 votes2 out of a total of 153,169
votes. When the Clark County Board of Commissioners met to canvass the
results of the election, they learned from the Clark County Registrar of
Voters that there were 139 unexplained discrepancies between the number
of voters who signed in and the number of votes counted at the 218 precincts



      2This   was the total margin of victory following a recount.


                                        2

          t.'"crsteLSOZ.ktigir
                that comprise District C. Because the number of discrepancies exceeded the
                margin of victory for the District C seat, the Registrar opined that he could
                not verify that those discrepancies did not affect the vote count.3 Based on
                the Registrar's representations, the Board initially declined to certify the
                District C returns and voted to hold a special election for the District C seat.
                However, the Board later reconsidered its decision and voted to certify the
                District C returns.
                             Before the Board reconsidered its decision, Anthony applied to
                the Board for a new election pursuant to NRS 293.465 and submitted an
                affidavit from the Registrar regarding the unexplained discrepancies in the
                election. Anthony also sought declaratory and injunctive relief and a writ
                of mandamus from the district court requiring the Board to hold a new
                election for the District C seat pursuant to NRS 293.465. He argued that
                the Board must hold a new election where the number of irregularities in
                the conduct of the election called into question the accuracy of the vote
                count. In response, Miller argued that the election was not prevented in
                any precinct, as is necessary for NRS 293.465 to apply, and the only way
                Anthony could challenge the election results was by filing an election
                contest in the district court pursuant to NRS 293.410.




                      3The  Registrar later explained that irreconcilable discrepancies occur
                in every election and could be caused by voters signing in but leaving before
                casting their ballots, staff inadvertently canceling voter sign-ins, staff
                failing to handle troublesome machines correctly and causing double
                entries, or staff reactivating voter cards. The Registrar was unable to
                identify the cause of the 139 unexplained discrepancies in District C.
SUPREME COURT
        OF
     NEVADA
                                                       3
(in 1947A
                                     The district court ultimately denied Anthony relief, finding that
                      the election was not prevented within the meaning of NRS 293.465. The
                      district court concluded that NRS 293.465 applies only when an election has
                      been "prevented from occurring, for instance due to a natural disaster, or
                      an accident suffered by the vehicle transmitting the ballots, or some similar
                      incident." Because the "results of every race [had] been canvassed and
                      certified [and no] precinct failed to complete its election," the district court
                      concluded that a new election was not warranted under NRS 293.465. This
                      appeal followed.4
                                                       DISCUSSION
                                     Anthony argues that the district court interpreted NRS 293.465
                      too narrowly and that an election is effectively "prevented" when errors in
                      the conduct of the election make it impossible for the will of the voters to be
                      known. Miller, on the other hand, argues that NRS 293.465 only concerns
                      limited instances in which an election or part of an election is literally
                      prevented from occurring.
                                     Because this case presents an issue of statutory interpretation,
                      our review is de novo. Reno Newspapers, Inc. v. Haley, 126 Nev. 211, 214,
                      234 P.3d 922, 924 (2010). When the statute's language is clear and
                      unambiguous, we give effect to its plain meaning. Cromer v. Wilson, 126
                      Nev. 106, 109, 225 P.3d 788, 790 (2010). If "a statute is susceptible of


                            4Anthony   appeals from both the denial of his motion for a preliminary
                      injunction and the denial of his motion for a writ of mandamus and
                      dismissal of his complaint. We conclude that his appeal from the denial of
                      injunctive relief is moot because the relief sought by Anthony in the district
                      court—an injunction preventing the Board from certifying the District C
                      election—can no longer be granted. See Personhood Nev. v. Bristol, 126 Nev.
                      599, 602, 245 P.3d 572, 574 (2010) (concluding that an appeal is moot when
                      the court cannot "grant effective relief from the district court's order).
SUPREME COURT
        OF
     NEVADA
                                                              4
(01 I947A    .4414.


                                 •
another reasonable interpretation, we must not give the statute a meaning
that will nullify its operation, and we look to policy and reason for
guidance." Id. at 109-10, 225 P.3d at 790. Further, this court will interpret
a statute in harmony with other statutes whenever possible. Allianz Ins.
Co. v. Gagnon, 109 Nev. 990, 993, 860 P.2d 720, 723 (1993).
            NRS 293.465 provides:
            If an election is prevented in any precinct or district
            by reason of the loss or destruction of the ballots
            intended for that precinct, or any other cause, the
            appropriate election officers in that precinct or
            district shall make an affidavit setting forth that
            fact and transmit it to the appropriate board of
            county commissioners. Upon receipt of the affidavit
            and upon the application of any candidate for any
            office to be voted for by the registered voters of that
            precinct or district, the board of county
            commissioners shall order a new election in that
            precinct or district.
This statute, by its plain terms, applies only when an election is "prevented"
due to "the loss or destruction of ballots . . . or any other cause." No ballots
were lost or destroyed here; instead, this appeal turns on whether the
election was "prevented" by "any other cause." Anthony reads this language
expansively as requiring a new election whenever errors in the conduct of
the election may have affected the election results. We conclude that this
interpretation is unreasonable when considered in the context of the
election contest statutes in NRS Chapter 293.
            NRS 293.407-.435 sets forth a process by which a candidate
may contest an election based on errors in the conduct of the election. See
NRS 293.410(2). An election contest must be filed in the district court
within a short time after the election results are certified, NRS 293.407;
NRS 293.413(2), and must be heard by the district court in an expedited



                                       5

             .-42.verkAy;14;:                           ••:::" •           ?.?
                        manner so that the "results of elections shall be determined as soon as
                        practicable," NRS 293.413(2). If the district court finds that the election
                        contest has merit, the district court may annul or set aside the election and,
                        unless the district court declares a candidate elected, the certificate of
                        election issued is void and the office is vacant. NRS 293.417(4). The
                        grounds for an election contest include votes that were not properly counted,
                        illegal votes that were improperly cast or counted, and errors by the election
                        board "in conducting the election or in canvassing the returns." NRS
                        293.410(2)(c)(3), (2)(d). It is thus clear from the election-contest statutes
                        that the Legislature has established a carefully delineated and accelerated
                        procedure by which a candidate may challenge the conduct of the election,
                        including any discrepancies or errors that may have affected the outcome of
                        the election. And the Legislature has seen fit to grant the judiciary, not the
                        Board, the authority to decide such a contested county election.
                                    To interpret NRS 293.465 in the manner urged by Anthony—as
                        requiring the Board to call for a new election when unexplained
                        discrepancies exceed the margin of victory—would conflict with the election-
                        contest framework. See Szydel v. Markman, 121 Nev. 453, 457, 117 P.3d
                        200, 202-03 (2005) (providing that when two unambiguous statutes "conflict
                        with each other when applied to a specific factual situation," this court must
                        attempt to harmonize them). In other words, Anthony's proffered
                        interpretation would effectively give the Board the authority to decide
                        certain challenges to an election, such as votes not being counted and errors
                        in conducting the election, even though NRS 293.410 specifically provides
                        for those challenges to be made to the district court. See NRS 293.407. And,
                        under Anthony's interpretation, the remedy for such challenges would be a
                        new election—the most costly and time-consuming possible remedy—rather

SUPREME COURT
         OF
     NEVADA
                                                              6
(4)1 1447A    42040c)



                                                                                           -14.    ard,
                than annulment of the certificate of election and appointment of an
                individual to the office by the Governor. See NRS 244.040(1) (providing for
                a vacancy in the Board to be filled by appointment of the Governor).
                Moreover, unlike the election-contest statutes, NRS 293.465 does not set
                forth strict statutory timelines for challenging the election and litigating
                the time-sensitive challenge, which might prevent such challenges from
                being decided promptly.
                            Anthony nevertheless argues that an election contest is not the
                exclusive remedy under the circumstances here, where the number of
                unexplained discrepancies exceeds the margin of victory and those
                discrepancies could represent voters whose votes were counted twice or not
                at all. In support, he relies on LaPorta v. Broadbent, in which this court
                stated that "the real will of the electors should not be defeated by errors in
                the conduct of an election." 91 Nev. 27, 30, 530 P.2d 1404, 1406 (1975)
                (citing NRS 293.127, which provides for a liberal interpretation of the
                election statutes to ensure "the real will of the electors should not be
                defeated"). Based on the language in LaPorta and NRS 293.127, he argues
                that NRS 293.465 is not just about whether an election occurred but rather
                whether errors in conducting the election prevented an accurate
                determination of the real will of the voters. And, when the margin of victory
                is so narrow that discrepancies in the election make it impossible for the
                will of the voters to be known, he contends that the election has been
                "prevented" under NRS 293.465.
                            We conclude that Anthony reads LaPorta too broadly. LaPorta
                concerned an election in which a voting machine did not include the
                candidates for the state assembly race on the ballot, and we held that a new
                election was required because voters were prevented from being able to vote

SUPREME COURT
        OF
     NEVADA
                                                      7
to) 1947A
                   for those candidates. The only question before this court in LaPorta was
                   whether NRS 293.465 required a new election when ballots were
                   unavailable.            See LaPorta, 91 Nev. at 29-30, 530 P.2d at 1406
                   (characterizing the question before it as "what happens when the ballots
                   aren't there but the voters are); id. (stating that "NRS 293.465 is
                   unequivocal on the subject of a faulty election when the ballots are
                   unavailable and concluding that the election was prevented by the
                   "absence of ballots"). The statement relied upon by Anthony explains the
                   need for a new election under those circumstances; it does not stand for the
                   proposition that a new election is required whenever errors in the conduct
                   of the election cast doubt on the election results. In fact, as our caselaw
                   makes clear, the key purpose of requiring a new election when an election
                   is prevented is to ensure the opportunity for voter participation in the
                   election. See id. at 30, 530 P.2d at 1406 ("The fundamentals of suffrage
                   require that electors shall have the opportunity to participate in
                   elections . . . ."); cf. State ex rel. McMillan v. Sadler, 25 Nev. 131, 191, 58 P.
                   284, 296 (1899) (stating that a new election would protect voters'
                   constitutional rights and allow them "an opportunity of expressing their
                   choice for any and all candidates for office at a different time and in due
                   form of law"). Accordingly, when voters have the opportunity to participate
                   in an election and are not prevented from voting, then NRS 293.465 is not
                   implicated.
                                     Thus, reading NRS 293.465 in harmony with the election-
                   contest statutes, we conclude that the Legislature did not intend for NRS
                   293.465 to apply when an election actually occurs in each precinct. Instead,
                   NRS 293.465 requires some event that, similar to the loss or destruction of



SUPREME COURT
        OF
     NEVADA
                                                           8
tO) 1947A    AD.

                                       -    .
                                 •
                    ballots, prevents eligible voters from casting their votes. Once an election
                    takes place and the voters have had the opportunity to vote, any challenge
                    to the conduct of the election must proceed by way of an election contest
                    brought pursuant to NRS 293.407-.435.
                                                       CONCLUSION
                                  Because voters had the opportunity to vote in the November 3,
                    2020, general election and were not prevented from casting their votes for
                    District C, we conclude that the district court properly found that the
                    election was not "prevented" under NRS 293.465. Accordingly, we affirm
                    the judgment of the district court.5




                                                                                     ,   C•J•
                                                           Hardesty


                    We concur:


                      CLA-9.                   , ,T•                                        J.
                    Parraguirre                                  Stiglich


                                                J.
                    Cadish



                    Herndon

                          5We note that Anthony also challenges the district court's finding that
                    the Registrar's affidavit was not an affidavit submitted for the purposes of
                    NRS 293.465. Because we conclude the election was not "prevented" under
                    NRS 293.465, we need not address whether the affidavit would satisfy the
                    requirements of the statute.
SUPREME COURT
         OF
      NEVADA

                                                            9
(01 14147A    SC*